Citation Nr: 1809477	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to July 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Roanoke, Virginia, RO.  

[The Veteran's April 2012 notice of disagreement included issues of service connection for low back and right thumb disabilities.  His May 2014 substantive appeal limited the appeal to the matter pertaining to left shoulder disability.  An unappealed interim (January 2015) rating decision denied service connection for a right shoulder disability.]   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The Veteran's service treatment records (STRs) including the February 2010 report of his service separation examination and history/complaints noted at the time are silent for shoulder complaints, treatment, or diagnosis.  They do note a complaint of left sided back pain (between the shoulder blades).  However, his June 2010 (notably, while he was still on active duty) claim for VA benefits included for a left shoulder condition (reflecting a belief that he had such condition while still on active duty).   

On February 2011 VA examination the Veteran reported experiencing shoulder symptoms for 10 years.  Physical examination did not reveal any abnormality, and an X-Ray was interpreted as normal.  The examiner indicated there was no pathology to support a diagnosis of a left shoulder disability.

A January 2014 private treatment record notes a history of shoulder pain which began after doing pull-ups in service in 1995.  An MRI showed partial supraspinatus tearing bilaterally and some superolateral labral fraying.  The impression was bilateral rotator cuff tendonitis with partial-thickness tearing, left greater than the right.  Another January 2014 private treatment record notes that in May 2013 the Veteran had an exacerbation of left shoulder pain while bench pressing, and had been unable to bench press since.  In April 2014 correspondence the Veteran's private physician attributed his current bilateral rotator cuff tears to his service.  

In July 2014 correspondence the Veteran stated that he injured his shoulders doing pull-ups for a physical fitness test in service early in his career, and indicated he did not seek treatment in service.  

On February 2017 VA examination it was noted that left shoulder degenerative arthritis was diagnosed in November 2013.  The Veteran reported he began experiencing symptoms during service in 1997.  The examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by service.  The examiner noted that STRs did show any treatment of a left shoulder condition in service; that February 2011 (postservice) X-Rays were negative for a left shoulder condition; and that three years had passed between the Veteran's separation from service the diagnosis of a left shoulder disability.

The record outlined above contains conflicting evidence (positive private and negative VA) regarding the etiology of the Veteran's current left shoulder disability.  Neither the private nor the VA evidence is adequate for rating purposes.  Notably, the record shows various diagnoses for the Veteran's left shoulder disability, including rotator cuff tendonitis with partial thickness tearing and degenerative arthritis.  The private provider's opinion attributing the disability to activities in service does not include rationale, and does not account for the normal findings on service separation examination, the normal X-ray in February 2011, and that in May 2013 the Veteran was engaging in bench-pressing (an activity assumed to be inconsistent with the presence of significant shoulder disability), during the course of which he suffered an exacerbation.  On the other hand, the VA opinion does not acknowledge the Veteran's lay reports of onset of complaints (for which, he indicated, he did not seek treatment) early in service; does not account for the  fact that the Veteran filed the instant claim while still on active duty (suggesting he believed in service he had a left shoulder disability then); and does not account for the various diagnoses (i.e., that X-rays in February 2011, shy of the one year postservice presumptive period for arthritis, were interpreted as normal does not preclude that the Veteran may have then had pathology found on later MRI not visible on X-ray.  A remand for further development of medical evidence is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for left shoulder complaints, records of which are outstanding (specifically including complete pertinent records from Dr. Schultz. who referred the Veteran to Dr. Larson, the provider of the private medical opinion discussed above) and to submit authorizations for VA to secure complete clinical records of such evaluations and treatment from the private providers.  The AOJ should secure for the record the complete clinical records from all providers identified.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left shoulder disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and interview and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each left shoulder disability entity found (or shown by the record during the pendency of the instant claim).  
(b)  Please identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service, to include his reported injuries and activities therein?  If not, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, acknowledging that the Veteran filed the claim while still on active duty; and that his reports throughout (to the February 2011 VA examiner, to private providers, and to the 2017 VA examiner) note onset of complaints in service.  The rationale must account for each shoulder disability entity diagnosed, and should explain the reason(s) for any agreement or disagreement with the opinions by the 2017 VA examiner and the Veteran's private provider in 2014.   

3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

